DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species III (figures 11-4 claims 1-5, 9, 10 and 12-20) in the reply filed on 03/09/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-2, 9 and 14-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Ahn et al. (US 2016/0189840).
Regarding claim 1, Ahn et al. (figures 1-3 and para 0034-0051) discloses a body comprising a magnetic material (see para 0036-0038); an insulating substrate (20) comprising a support portion disposed inside the body (see figure 1), and a tip extending from the support portion and exposed from an external surface of the body (see figure 1); a coil portion (41/42) disposed on the support portion (see figure 1); and a lead-out portion (46) extending from one end of the coil portion (see figure 1), disposed on the tip (see figure 1), and exposed from the external surface of the body (see figure 1), wherein the lead-out portion has a slit exposed from the external surface of the body (see figure 1).
Regarding claim 2, Ahn et al. (figure 1) discloses wherein the slit penetrates through the lead-out portion in a thickness direction of the lead-out portion.
Regarding claim 9, Ahn et al. (figure 1) discloses wherein the lead-out portion comprises: a plurality of conductor portions spaced apart from each other by the slit; and 5 a connection portion, embedded in the body, connecting the plurality of conductor portions to each other.
Regarding claim 14, Ahn et al. (figure 1) discloses wherein the lead-out portion has a width narrower than a width of the body.
Regarding claim 15, Ahn et al. (figure 1) discloses an external electrode covering the lead-out portion.

2.	Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Yoon et al. (US 2015/0102891).
claim 1, Yoon et al. (figures 1-4 and para 0034-0051) discloses a body comprising a magnetic material (see para 0035-0038); an insulating substrate (23) comprising a support portion disposed inside the body (see figure 1), and a tip extending from the support portion and exposed from an external surface of the body (see figure 1); a coil portion (42/44) disposed on the support portion (see figure 1); and a lead-out portion (64) extending from one end of the coil portion (see figure 1), disposed on the tip (see figure 1), and exposed from the external surface of the body (see figure 1), wherein the lead-out portion has a slit exposed from the external surface of the body (see figure 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2016/0189840) in view of Ohkubo et al. (US 2014/0009254).
	Regarding claim 3, Ahn et al. (figures 1-3 and para 0034-0051) discloses the lead-out portion comprises: a lead-out pattern disposed one surface of the tip and connected to the one end of the coil portion but does not expressly discloses a dummy pattern disposed on the other surface of the tip to correspond to the lead-out pattern.
Ohkubo et al. (figures 1 and para 0073-0074) discloses a dummy pattern (15a or 15b) disposed on the other surface of the tip to correspond to the lead-out pattern.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a dummy pattern disposed on the other surface of the tip to correspond to the lead-out pattern as taught by Ohkubo et al. to the inductive device of Anh et al. so as to suppress the lateral growth of a plating layer constituting the outermost turn of the planar spiral conductor in the electrolytic plating step; thereby preventing the outermost turn of the planar spiral conductor to be suppressed from becoming extremely large in the line width which saves in production cost.

4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2016/0189840) in view of Shimoichi et al. (US 2018/0286561).
Regarding claim 10, Ahn et al. (figures 1-3 and para 0034-0051) discloses all the limitations as noted above but does not expressly discloses an insulating layer disposed between each of the plurality of conductor portions and the body and disposed in the slit.
para 0134-0158 and figures 11-12) discloses an insulating layer disposed between each of the plurality of conductor portions and the body and disposed in the slit.(note the material between the slits are made of a resin material).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design an insulating layer disposed between each of the plurality of conductor portions and the body and disposed in the slit as taught by Shimoichi et al. to the inductive device of Anh et al. so as to reduce the chances of a short circuiting occurring.

5.	Claims 16, 17 and 20 rejected under 35 U.S.C. 103 as being unpatentable in view of Yoon et al. (US 2015/0102891) over Ahn et al. (US 2016/0189840).
Regarding claim 16, Yoon et al. (figures 1-4 and para 0034-0051) discloses a body comprising a magnetic material (see para 0035-0038); an insulating substrate (23) comprising a support portion disposed inside the body (see figure 1), and first and second tips extending from the support portion and exposed from first and second surfaces of the body in a length direction of the body (see figure 1), a coil portion (42/44) disposed on the support portion; and first and second lead-out portions extending from ends of the coil portion (see figure 1), disposed on the first and second tips (see figure 1), and exposed from the first and second surfaces of the body (see figure 1), respectively, wherein the first and second lead-out portions are exposed from a third surface of the body connecting the first and second surfaces (see figure 1).
Yoon et al does not expressly discloses wherein the first lead-out portion has a first slit exposed from one of the first surface or the third surface, and the second lead-
Ahn et al. (figure 1) discloses wherein the first lead-out portion (46) has a first slit exposed from one of the first surface or the third surface, and the second lead-out portion (47) has a second slit exposed from one of the second surface or the third surface.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first lead-out portion has a first slit exposed from one of the first surface or the third surface, and the second lead-out portion has a second slit exposed from one of the second surface or the third surface as taught by Ahn et al. to the inductive device of Yoon et al. so as to improving adhesive strength between the lead parts  and the external electrodes. 
Regarding claim 17, Ahn et al. (figure 1) discloses wherein the slit penetrates through the lead-out portion in a thickness direction of the lead-out portion.
Regarding claim 20, Ahn et al. (figure 1) discloses an external electrode covering the lead-out portion.

6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2015/0102891) over Ahn et al. (US 2016/0189840) in further view of Ohkubo et al. (US 2014/0009254).
	Regarding claim 18, Yoon et al. (figures 1-3 and para 0036-0051) discloses the lead-out portion comprises: a first lead-out pattern disposed one surface of the first tip see figure 1); and the second lead-out portion comprises: a second lead-out pattern disposed one surface of the second tip and connected to the other end of the coil portion (see figure 1).
	Yoon et al does not expressly discloses a first dummy pattern disposed on the other surface of the first tip to correspond to the first lead-out pattern and a second dummy pattern disposed on the other surface of the second tip to correspond to the second lead-out pattern.
Ohkubo et al. (figure 1 and para 0073-0074) discloses a dummy pattern (15a and 15b) a first dummy pattern disposed on the other surface of the first tip to correspond to the first lead-out pattern and a second dummy pattern disposed on the other surface of the second tip to correspond to the second lead-out pattern.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a first dummy pattern disposed on the other surface of the first tip to correspond to the first lead-out pattern and a second dummy pattern disposed on the other surface of the second tip to correspond to the second lead-out pattern as taught by Ohkubo et al. to the inductive device of Yoon et al. so as to suppress the lateral growth of a plating layer constituting the outermost turn of the planar spiral conductor in the electrolytic plating step; thereby preventing the outermost turn of the planar spiral conductor to be suppressed from becoming extremely large in the line width which saves in production cost.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2015/0102891) over Ahn et al. (US 2016/0189840) in further view of Shimoichi et al. (US 2018/0286561).
Regarding claim 19, Yoon et al. (figures 1-3 and para 0036-0052) discloses all the limitations as noted above but does not expressly discloses first and second insulating layers filling portions of the first and second slits, respectively.
Shimoichi et al. (para 0134-0158 and figures 11-12) discloses first and second insulating layers filling portions of the first and second slits, respectively.(note the material between the slits are made of a resin material).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design first and second insulating layers filling portions of the first and second slits, respectively as taught by Shimoichi et al. to the inductive device of Yoon et al. so as to reduce the chances of a short circuiting occurring.
Allowable Subject Matter
Claims 4-5 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837